Title: Thomas Jefferson’s Notes on Household Consumption, [ca. 16 October 1814]
From: Jefferson, Thomas
To: 


           ca. 16 Oct. 1814
          
            
              estimate
              
            
            
              1.℔. coffee
              }
              daily.
              1.℔ tea in 3. weeks.
            
            
              1.℔ wh. sugar
              
            
            
              2.℔ brown do
              
            
          
          
            
              
              
              
              coffee
              wh. sug.
              brown do
              tea
              brandy
              whiskey
              Cotton
            
            
              1813.
              Jan.
               29.
              10.
              
              20
              
              
              
              
            
            
              
              Feb.
               3
              
              30 ℔
              
              2 lb.
              
              
              
            
            
              
              
              18
              25
              15¼
              26
              2
              
              
              
            
            
              
              Apr.
               3.
              15
              20.
              30
              2
              
              
              
            
            
              
              
              19
              
              
              
              2
              
              
              
            
            
              
              
              20
              15
              20
              30
              
              
              
              
            
            
              
              June
              14
              
              25
              50
              2
              
              
              
            
            
              
              July
              1.
              
              25
              50
              2
              
              
              
            
            
              
              
              21
              
              25
              50
              2
              
              
              
            
            
              
              
              26
              
              
              25
              
              
              
              
            
            
              
              
              31
              
              
              25
              
              
              
              
            
            
              
              Aug.
               3
              
              24 12
              
              
              
              
              
            
            
              
              
              4
              
              24
              
              
              
              
              
            
            
              
              
              17
              4½
              
              280
              
              
              
              
            
            
              
              
              18
              25.
              
              
              
              
              
              
            
            
              
              Sep.
               15
              
              
              
              2
              
              
              
            
            
              
              Oct
              1
              
              
              
              2
              
              
              
            
            
              
              
              16
              
              
              
              
              1. canteen
              
              
            
            
              
              Dec.
              18
              25
              2 loaves
              
              2
              
              
              
            
            
              1814.
              Jan.
               3
              
              2 loaves
              
              2
              
              
              
            
            
              
              
              6
              
              
              
              
              1 canteen
              
              
            
            
              
              
              18
              
              2 loaves
              
              
              
              
              
            
            
            
              
              Feb.
              18
              
              2 loave
              
              2
              
              
              
            
            
              
              
              28
              20.
              
              
              
              1. cant
              1. cant.
              
            
            
              
              Mar.
               9
              
              
              
              
              2 canteens
              
              
            
            
              
              
              10
              
              2.
              
              2
              
              
              
            
            
              
              
              19
              
              
              30 15.
              
              
              
              
            
            
              
              Apr.
               1
              
              2
              50
              
              
              
              
            
            
              
              May
              6.
              
              
              20
              2
              
              
              
            
            
              
              
              9.
              30
              4.
              
              
              
              
              
            
            
              
              July
              
              
              2. loaves
              
              2
              
              
              
            
            
              
              Aug.
              
              
              50 lb 2. loaves
              50.
              
              
              
              50.℔
            
            
              
              Oct.
               5.
              
              
              150 15
              
              
              
              
            
            
              
              
              16
              25
              2 4 loaves
              50
              2
              
              
              
            
          
        